Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Status of Claims
This action is in response to applicant arguments filed on 11/09/2021 for application 15/957143.
Claims 13 have been amended.
Claims 1-20 are currently pending and have been examined.


Claim 1 objected to because of the following informalities:  The claims submitted on 11/09/2021 recite in claim 1 “the radiology report comprising report text and an image” and “extraction of the answer from the radiology report based on the report text and the image”; however the claims were not amended to recite this feature ( no portion of claim 1 was underlind). Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baldwin et al. (US 2019/0198138 A1).

In claim 1, a method for obtaining information from a radiology report based on machine learning, the method comprising:
Baldwin teaches:
receiving from interface hardware a question about a patient, the question comprising text or audio input to question-answer system (Para. 25 and 61 wherein natural language questions or requests are inputted is taught);  
inputting the question and a radiology report from medical imaging of the patient into a natural language processing system, the natural language processing system comprising a deep machine-learnt network having been trained to contribute to extraction of an answer from patient-specific input, the radiology report comprising report text and an image (Para. 64-65 and 86 wherein reports/answers are extracted from the questions inputted in the radiology reports. Para. 49, 58, and 67 teaches deep analysis and machine learning analysis of the requests/questions);  

outputting the answer (Para. 57-59 and 64-65). 

As per claim 2, Baldwin teaches the method of claim 1. S wherein receiving comprises receiving the question from the patient (Para. 86).

As per claim 3, Baldwin teaches the method of claim 1 wherein receiving comprises receiving the questions from a treating physician of the patient (Para. 61 and 64-5). 
 
As per claim 4, Baldwin teaches the method of claim 1 wherein determining comprises deriving question information from the question as the contribution by the deep machine-learnt network (Para. 49 wherein deep analysis is taught). 
 
As per claim 5, Baldwin teaches the method of claim 1 wherein determining comprises deriving radiology report information from the radiology report as the contribution by the deep machine-learnt network (Para. 64). 
 

 
As per claim 7, Baldwin teaches the method of claim 1 wherein determining comprises extracting evidence from sentences or phrases from the radiology report, the evidence extracted by the deep machine-learnt network as the contribution (Para 64).
 
As per claim 8, Baldwin teaches the method of claim 1 wherein inputting comprises inputting only the question and the radiology report and wherein determining comprises determining the answer only from information in the radiology report (Para. 28, 32, and 61).
 
As per claim 9, Baldwin teaches the method of claim 1 wherein inputting the question comprises inputting the question where the question is different than any question used to train the deep machine-learnt network, and wherein inputting the radiology report comprises inputting the radiology report where the radiology report is different than any radiology report used to train the deep machine-learnt network (Para. 26 and 54). 
 
As per claim 10, Baldwin teaches the method of claim 1 wherein inputting the question comprises inputting as text without selection from a list (Para. 25). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US 2019/0198138 A1) in view of Steigauf et al. (US 2016/0350919 A1).

As per claim 11, the method of claim 1 wherein the deep machine-learnt network comprises at least first and second deep machine-learnt classifiers, and wherein determining comprises: 
Baldwin does not explicitly teach however Steigauf teaches
extracting content, type, and anatomy location from the question by the first deep machine-learnt classifier (Para. 69 wherein computer aided location or annotation of an anatomical feature is taught.  Para. 17, 47, and 53 wherein image extraction content and type using machine learning is taught), 
selecting text from the template based on the content, type, and/or anatomy location (Para. 47, 53, and 69), and 
generating the answer from the selected text (Para. 47 and 69). 

Baldwin further teaches:
parsing the radiology report into a template by the second deep machine-learnt classifier (Para. 60 wherein “request which may be parsed and analyzed using structured and/or unstructured input analysis, including but not limited to the natural language parsing and analysis mechanisms of a cognitive system such as IBM Watson.TM.” is taught). 
In addition Steigauf teaches in Para. 17, 53 and 69 wherein the report is parsed into positive or negative findings (i.e. templates) using deep machine learning).
It would have been obvious to one of ordinary skill at the time of the filling to combine the automatic expansion of medically relevant summarization templates using 

	
As per claim 12, the deep machine-learnt network comprises at least first and second deep machine-learnt classifiers, and wherein determining comprises: 
Baldwin does not explicitly teach however Steigauf teaches wherein
extracting content, type, and anatomy location from the question with the first deep machine-learnt classifier (Para. 17, 47, and 53), 
Baldwin further teaches:
separating the radiology report into sentences or phrases (Para. 18, 49, and 58);
 identifying candidates of the sentences or phrases by the second deep machine-learnt classifier, selecting parts of the sentences or phrases, and generating the answer from the selected parts (Para. 49, 58, and 62). 
The motivation to combine references is the same as seen in claim 11.

Claims 13-20 recite substantially similar limitations as seen in the above claims and hence are rejected for similar rationale as noted above. 


Response to Arguments
The Applicant argues that Baldwin does not disclose a machine-learnt network outputting a contribution to the extraction of the answer from the radiology report based on the report text and the image. The Examiner respectfully disagrees. The Examiner notes that the claims do not make it clear how the extraction of the answer from the report is based on the text and image. Is data extracted from the image? Is the Image being analyzed?  Baldwin teaches in paragraph 64 wherein reports/answers are extracted from questions in a radiology report. It is well understood that radiology reports include images and text. Para. 49 and 58 teaches wherein deep learning can be used in the extraction of reports. 
Other applicant arguments simply rehash elements already addressed above in the rejection.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686